DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Terminal Disclaimer
The terminal disclaimer filed on December 16, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/746,115 has been reviewed and is NOT accepted. 
The terminal disclaimer does not comply with 37 CFR 1.321 because: 
The Power of Attorney filed on December 16, 2020 has not been accepted.  See the Notice Regarding Power Of Attorney mailed on December 17, 2020.
The Power of Attorney filed on December 18, 2020 and the acceptance thereof is acknowledged.  Applicant is required to resubmit the Terminal Disclaimer.  No fee is required. 

Election/Restrictions
Applicant’s election of Group I in the reply filed on January 28, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 51, 52 and 57-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2020. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adjustable nozzle” recited in claim 38 and the “cover” recited in claim 53 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Interpretation
Claim 38 recites the limitation “an adjustable nozzle mounted to the buoy to disperse a plume of fluid into the air above the buoy, the plume of fluid comprises an average droplet size between 0.1 millimeters and 0.96 millimeter.”  The recitation “to disperse…” merely recites the intended function of the adjustable nozzle.  The claim only requires an adjustable nozzle that has the capability to disperse a plume of fluid into the air above the buoy where the plume of fluid comprises an average droplet size between 0.1 millimeters and 0.96 millimeters. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 43 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Claim 43 recites the limitation “wherein said fluid dispersed if of average droplet size sufficient that at least 10% of the fluid falls to an area where said fluid would not fall by force of gravity alone.”  The specification fails to disclose such limitation.  At most, the specification discloses, on page 11, “The preferred result is to have 30% of droplets of the fluid dispersed to remain suspended in a gas mixture for a time greater than would elapse if the droplets fell at terminal velocity by force of gravity but also to have more than 30% of the droplets return to level of the source of fluid or an adjacent area, and not remain suspended indefinitely if unimpeded.”  There appears to be no disclosure where the average droplet size is between 0.1 mm and 0.96 mm and an average droplet size sufficient that at least 10% of the fluid falls to an area where the fluid would not fall by force of gravity alone. 
Claim 45 recites the limitation “droplets…of sufficient height and droplet size to reduce the amount of sunlight reaching the buoy.”  The specification does not appear to disclose any particular height or droplet size that reduce the amount of sunlight reaching the buoy. 
Claims 43 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 43 recites the limitation “an average droplet size” in line 2.  It appears to be a double inclusion of the “average droplet size” recited in claim 38.  Claim 43 appears to be broadening the scope of claim 38.  Claim 38 recites an average droplet size between 0.1 mm and 0.96 mm.  Claim 43 recites an average droplet size sufficient that at least 10% of the fluid falls to an area where said fluid would not by force of gravity alone.  It would appears that there are average droplet sizes other than between 0.1 mm and 0.96 mm that is sufficient that at least 10% of the fluid falls to an area where said fluid would not by force of gravity alone. 
Claim 45 recites the limitation “droplet size” in line 2.  It appears to be a double inclusion of the “average droplet size” recited in claim 38.  Claim 45 appears to be broadening the scope of claim 38.  Claim 38 recites an average droplet size between 0.1 mm and 0.96 mm.  Claim 45 recites sufficient droplet size to reduce the amount of sunlight reaching the buoy.  It would appear that there are droplet sizes other than between 0.1 mm and 0.96 mm that would reduce the amount of sunlight reaching the buoy. 

Claim Rejections - 35 USC § 103
Claim(s) 38-43, 45-50, 54 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (2012/0153033) in view of Dodson (2014/0291413). 
Regarding claims 38, 46, 48 and 50, Kuhn discloses an apparatus comprising:
a buoy 100 (paragraph 0062);
a sensor (paragraph 0041);
an adjustable nozzle 120 (paragraph 0047, 0057; spray nozzle 602 includes one or more variable parameters such as direction, aeration and flow rates);

Kuhn further discloses, in paragraph 0057, varying the droplet size.  Kuhn does not specifically disclose an average droplet size between 0.1 mm and 0.96 mm.
Dodson discloses, in paragraph 0034, the relationship between variables of nucleation temperature and droplet size.  Dodson further discloses an average droplet size of 300 microns (0.3 mm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided an average droplet size between 0.1 mm and 0.96 mm in the device of Kuhn as taught by Dodson to promote nucleation.
Regarding claim 39, Kuhn discloses the limitations of the claimed invention with the exception of a solar panel.  Kuhn discloses a power generator 108, e.g., a wind turbine (paragraph 0036).  A solar panel is well known for generating electrical power.  It would have been obvious to a person having ordinary skill before the effective filing date of the invention to have replaced the wind turbine with a solar panel in the device of Kuhn in view of Dodson to reduce maintenance.
Regarding claim 40, Kuhn discloses, in paragraph 0041, sensors connected via wifi, Bluetooth, cellular interface, etc.  Such connections are for remote sensors.
Regarding claims 41 and 42, Kuhn discloses, in paragraph 0041, a sonar sensor.  A sonar sensor is positioned underwater. 
Regarding claim 43, Kuhn discloses the fluid being sprayed.  The spraying process propels the droplets beyond where droplets would fall by gravity alone.

Regarding claim 47, Kuhn discloses wind and wind turbines.  Windy environmental conditions automatically result in droplets remaining in a gas mixture (air).  These droplets do not remain suspended indefinitely but eventually fall to the surface.
Regarding claim 54, Kuhn discloses, in paragraph 0058, a rotating spray nozzle.  A rotating spray nozzle forms a swirl plume that forms a funnel cloud.
Regarding claim 55, Kuhn discloses wind and wind turbines.  Windy environmental conditions automatically result in droplets being suspended and blown by the wind.
Regarding claim 56, Kuhn discloses the limitations of the claimed invention with the exception of the nozzle size being greater than 1.0 mm diameter and less than 3 mm at a fluid pressure of 1000 psi.  It is common knowledge that nozzle opening size is one factor that determines spray droplet size, spray distance, spray area, etc.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a nozzle size between 1.0 mm and 3 mm in the device of Kuhn in view of Dodson for optimization of spray pattern/size.  A fixed size will be the same size at all pressures.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38, 40, 41, 46, 48, 50 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5 and 7 of copending Application No. 15/746,115 (reference application) in view of Dodson (2014/0291413).  
The reference application discloses the limitations of the claimed invention with the exception of the average droplet size between 0.1 mm and 0.96 mm.   
Dodson discloses, in paragraph 0034, the relationship between variables of nucleation temperature and droplet size.  Dodson further discloses an average droplet size of 300 microns (0.3 mm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided an average droplet size between 0.1 mm and 0.96 mm in the device of the reference application as taught by Dodson to promote nucleation.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive.  
Regarding the rejection of claim 43 under 35 U.S.C. 112(a), Applicant refers to paragraph 0020.  Paragraph 0020 discloses, 
The adjacent land area is also separate from where the dispersed fluid would fall by the force of gravity alone, as the embodiment would rely on wind to carry the water from the area of the apparatus to the land area.  The intent is to disperse fluid of sufficient height and droplet size that at least 10% of the fluid falls to the area adjacent to the source fluid.


Regarding the rejection of claim 45 under 35 U.S.C. 112(a), Applicant refers to paragraphs 0018, 0035, 0038 and 0015.  None of those paragraphs appears to disclose what height and size are sufficient to reduce the amount of sunlight reaching the buoy.
Regarding the Double Patenting Rejection, see above.
Applicant argues that lack of motivation to combine Kuhn and Dodson. Applicant further argues that Kuhn is directed to creating ice while Dodson is directed to creating snow.  In both spraying to creating ice and spraying to create snow, nucleation is a common factor in the formation of ice and snow.  Dodson teaches the relationship between variables of nucleation temperature and droplet size.  Therefore, Dodson teaches to promote nucleation.  Additionally, Dodson may disclose an average droplet size of 300 microns (0.3 mm) as a reference, but Dodson does recognize an average droplet size of 300 microns.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK